tcmemo_2007_8 united_states tax_court will k ng petitioner v commissioner of internal revenue respondent docket no 3883-05l filed date john gigounas for petitioner andrew r moore for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioner seeks review of respondent’s determination regarding collection of his and income_tax liabilities the issue unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure for decision is whether respondent’s determination to proceed with collection was an abuse_of_discretion findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition petitioner lived in san francisco california as of date petitioner owed income taxes and additions to tax for and of dollar_figure dollar_figure and dollar_figure respectively on date petitioner filed a form_656 offer_in_compromise oic with respondent on his oic petitioner proposed to settle his and tax_liabilities with a cash payment of dollar_figure petitioner submitted his oic on the grounds of doubt as to collectibility the oic stated in relevant part item - by submitting this offer i we understand and agree to the following conditions d i we will comply with all provisions of the internal_revenue_code relating to filing my our returns and paying my our required taxes for years or until the offered amount is paid in full whichever is longer the parties initially stipulated that petitioner’s tax_liability was satisfied by the payment petitioner submitted with his offer-in-compromise in their briefs the parties agree that this is incorrect pursuant to rule e we do not treat that portion of the stipulation as a conclusive admission by either party j i we understand that i we remain responsible for the full amount of the tax_liability unless and until the irs accepts the offer in writing and i we have met all the terms and conditions of the offer the irs will not remove the original amount of the tax_liability from its records until i we have met all the terms of the offer o if i we fail to meet any of the terms and conditions of the offer and the offer defaults then the irs may immediately file suit to collect the entire unpaid balance of the offer immediately file suit to collect an amount equal to the original amount of the tax_liability as liquidating damages minus any payment already received under the terms of this offer disregard the amount of the offer and apply all amounts already paid under the offer against the original amount of the tax_liability file suit or levy to collect the original amount of the tax_liability without further notice of any kind respondent accepted petitioner’s oic by a letter dated date that letter stated in relevant part please note that the conditions of the offer require you to file and pay all required taxes for five tax years or the period of time payments are being made on the offer whichever is longer the letter also reiterated the language above from item paragraph o of the oic petitioner timely paid the offer amount of dollar_figure petitioner also timely filed returns and paid the tax owed for and the dispute in this case focuses on petitioner’s failure to timely pay hi sec_2002 tax after respondent granted petitioner’s timely requests for extensions petitioner timely filed hi sec_2002 form_1040 u s individual_income_tax_return on date that return showed a tax_liability of dollar_figure payments of dollar_figure and a remaining liability of dollar_figure with hi sec_2002 return petitioner submitted a dollar_figure payment and a form_9465 installment_agreement request on the installment_agreement request petitioner proposed to make payments of dollar_figure on the 28th of each month respondent neither accepted nor rejected petitioner’s installment_agreement request at trial respondent did not contest petitioner’s assertion that respondent never acted on the installment_agreement request moreover it is not clear from the record whether any employee of respondent ever considered petitioner’s installment_agreement request on date respondent sent petitioner a letter stating that as part of his oic petitioner agreed to timely file returns and pay his income taxes for years following the the figure of dollar_figure includes an estimated_tax penalty of dollar_figure date respondent accepted the offer the letter warned petitioner that he needed to pay his remaining tax_liability of dollar_figure within days to prevent termination of his offer_in_compromise the letter stated that if petitioner did not comply respondent would terminate the oic and would reinstate the original amount of the compromised liability reduced for the payment petitioner had already made that letter apparently never reached petitioner and was returned to respondent by the postal service respondent sent a nearly identical letter containing the same warnings to petitioner at his new address on date by that time because of the accrual of interest and penalties petitioner’ sec_2002 liability had increased to dollar_figure petitioner does not contend that he did not receive the december letter petitioner did not pay hi sec_2002 tax_liability within days of the december letter or otherwise reply to the letter petitioner received a letter from respondent dated date in that letter respondent declared petitioner in default of the oic and stated that arrangements to compromise the liability are terminated respondent applied petitioner’s payment on the oic to his previously compromised liabilities this left balances owing for and of dollar_figure dollar_figure and dollar_figure respectively on date petitioner made payments totaling dollar_figure toward hi sec_2002 tax_liability in a letter dated date respondent sent petitioner a final notice--notice of intent to levy and notice of your right to a hearing notice_of_intent_to_levy for the outstanding and liabilities the notice_of_intent_to_levy showed a total of dollar_figure in unpaid taxes interest and penalties on date petitioner paid respondent a total of dollar_figure satisfying hi sec_2002 tax_liability on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 nftl on date petitioner filed a form request for a collection_due_process_hearing with regard to the nftl appeals officer lawrence dorr was assigned to petitioner’s case petitioner’s hearing consisted of an in-person meeting with officer dorr on date and subsequent correspondence during the hearing petitioner raised the argument that although he had violated the literal terms of the oic by failing to timely pay hi sec_2002 income_tax_liability his breach was not material and that respondent therefore should not have declared him in default on the oic officer dorr did not have petitioner’s installment_agreement request from date and officer dorr did not consider the installment_agreement request in reaching his determination regarding petitioner’s outstanding tax_liabilities on date respondent issued to petitioner two notices of determination concerning collection action s under sec_6320 and or notices of determination regarding petitioner’s outstanding and tax_liabilities in the notices of determination respondent sustained the filing of the lien in the attachment to determination_letter mailed with the notices of determination respondent noted petitioner’s argument that he had been improperly declared in default on the oic and concluded that petitioner had been properly declared in default on date petitioner timely petitioned this court for review of respondent’s determinations under sec_6320 and or i standard of review opinion in the context of a sec_6320 or sec_6330 hearing a challenge to the commissioner’s determination that a taxpayer was properly deemed in default on an oic is not a dispute of the underlying tax_liability see 123_tc_85 revd on other grounds 439_f3d_455 8th petitioner’ sec_2002 tax_year is not at issue in this case cir petitioner has not raised any other issue that amounts to a challenge of the underlying tax_liability where the validity of the underlying tax_liability is not properly in dispute we review the commissioner’s determination for an abuse_of_discretion 114_tc_604 114_tc_176 accordingly we review respondent’s determination to proceed with collection of petitioner’s and tax_liabilities for an abuse_of_discretion an abuse_of_discretion has occurred if the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 ii analysis applied to offers-in-compromise an accepted offer_in_compromise is properly analyzed as a contract between the parties 122_tc_133 when reviewing whether the commissioner abused his discretion in declaring a taxpayer in default on an oic our analysis is governed by general principles of contract law id iii parties’ arguments the parties have focused their disputes in this case on two contentious--and familiar--issues petitioner urges that when analyzing whether respondent abused his discretion by finding that petitioner defaulted on his oic we apply the material breach analysis as applied in the majority opinion of this court’s decision in robinette v commissioner supra pincite applying that analysis petitioner argues that late payment of hi sec_2002 taxes was not material and that respondent therefore abused his discretion by finding that petitioner defaulted on his oic petitioner also urges that the court consider his installment_agreement request and his testimony at trial neither of which is part of the administrative record that respondent considered at the sec_6330 hearing petitioner argues that under this court’s decision in robinette the evidence is within the scope of this court’s review of a determination under sec_6320 and or for an abuse_of_discretion on the basis of his testimony respondent’s internal procedures and the installment_agreement request petitioner urges that we should treat his installment_agreement request as having been granted had the installment_agreement request been granted petitioner argues late payment of hi sec_2002 taxes would not have been a material breach of the oic as to the contractual issue respondent argues that we should apply the doctrine_of express conditions analysis applied by the u s court_of_appeals for the eighth circuit in reversing this court’s decision robinette v commissioner f 3d pincite respondent also argues that even under a material breach analysis respondent did not abuse his discretion by declaring petitioner in default on his oic because petitioner’s late payment of hi sec_2002 taxes was a material breach finally relying on the court of appeals’ opinion in robinette respondent argues that we may not consider evidence beyond the administrative record when reviewing a determination under sec_6320 and or for an abuse_of_discretion iv analysis a applicable contract law material breach analysis under the material breach analysis applied by the tax_court in robinette ‘if the plaintiff’s breach is material and sufficiently serious the defendant’s obligation to perform may be discharged not so however if the plaintiff’s breach is comparatively minor ’ robinette v commissioner t c pincite quoting txo prod corp v page farms inc s w 2d ark the court went on to point out in determining whether a failure to render or to offer performance is material the following circumstances are significant a the extent to which the injured party will be deprived of the benefit which he reasonably expected b the extent to which the injured party can be adequately compensated for the part of that benefit of which he will be deprived c the extent to which the party failing to perform or to offer to perform will suffer forfeiture d the likelihood that the party failing to perform or to offer to perform will cure his failure taking account of all the circumstances including any reasonable assurances and e the extent to which the behavior of the party failing to perform or to offer to perform comports with standards of good_faith and fair dealing id pincite quoting restatement contract sec_2d sec_241 although the above circumstances may by themselves indicate the materiality or nonmateriality of a breach the standard of materiality is necessarily somewhat imprecise and flexible and should be applied in light of the facts of each case in such a way as to further the purpose of securing for each party his expectation of an exchange of performances restatement supra sec_241 cmt a doctrine_of express conditions under the doctrine_of express conditions analysis endorsed by the court_of_appeals in robinette an express condition of a contract is subject_to a requirement of strict performance robinette v commissioner f 3d pincite citing williston on contracts sec_38 4th ed when an express condition fails to occur the performance subject_to that condition does not become due unless the nonoccurrence of the condition is excused restatement supra sec under that doctrine a failure to meet express conditions may be excused if they are immaterial to the exchange and if their enforcement would result in a disproportionate forfeiture robinette v commissioner f 3d pincite citing restatement supra sec under this analysis the performance conditioned upon strict compliance with the terms of the oic is the commissioner’s discharge of the full amount of the tax_liability compromised application considering all the relevant facts and circumstances petitioner’s significantly late payment of a substantial tax_liability amounts to both a failure of an express condition of the oic and a material breach of the oic therefore we need not decide which doctrine applies by the plain terms of the oic respondent was not obligated to discharge petitioner’s unpaid and tax_liabilities until petitioner complied with all provisions of the internal_revenue_code relating to filing his returns and paying his required taxes for years or until the offered amount is paid in full whichever is longer the internal_revenue_code required that petitioner pay his outstanding income_tax_liability of dollar_figure by date see sec_6151 sec_6072 he failed to do so petitioner failed to pay the bulk of hi sec_2002 tax_liability for well over a year after it was due eventually satisfying his tax debt with his final payment of dollar_figure on date moreover despite petitioner’s failure to pay hi sec_2002 taxes respondent’s letters of november and date warned petitioner of the potential for default and gave him an additional opportunity to pay his taxes without defaulting on the oic petitioner again failed to pay hi sec_2002 tax_liability under the circumstances petitioner’s failure to satisfy hi sec_2002 tax_liability amounted to a material breach of the oic by withholding a sizable sum of money from respondent for a substantial period petitioner deprived respondent of a material financial benefit under the oic also at the time respondent declared petitioner in default on date it appeared unlikely that petitioner would cure his failure by that time petitioner had failed to comply with the terms not only of the oic but also of respondent’s letter of date again requesting payment of petitioner’ sec_2002 taxes thereby declining an opportunity to cure his failure by failing to satisfy hi sec_2002 tax_liability for over a year petitioner committed a material breach of the terms of the oic nor is there any applicable excuse of a condition as explained supra an express condition of a contract may be excused if a contracting party can show that compliance with the condition would result in a disproportionate forfeiture or penalty and the condition was not a material part of the bargain see restatement supra sec the record before us does not indicate that strict compliance would have resulted in a disproportionate forfeiture or penalty to petitioner moreover for the reasons discussed supra we find that the condition that petitioner timely pay hi sec_2002 taxes was a material part of the oic b scope of review consideration of petitioner’s testimony or the installment_agreement request would not alter any of the conclusions above at the time petitioner filed his installment_agreement request the commissioner’s internal procedures provided that the commissioner could grant installment_agreement requests from a taxpayer in petitioner’s situation without declaring the taxpayer in default internal_revenue_manual sec_5 effective date while it may have been within respondent’s discretion to overlook petitioner’s noncompliance with the oic and grant petitioner’s installment_agreement request we have long held that the commissioner’s internal procedures do not have the effect of law and that noncompliance with those procedures does not render an action of the commissioner invalid 88_tc_794 petitioner also argues that because he was never notified that his installment_agreement request was denied we should treat the request as having been granted we disagree we note that petitioner failed to comply with the terms of his proposed installment_agreement by not making the monthly payments he had offered such noncompliance hardly inspires the court to find that petitioner’s late payment of hi sec_2002 taxes did not form adequate grounds upon which to find him in default of his oic indeed consideration of petitioner’s testimony would only bolster the conclusions that his breach was material and that there was no excuse of conditions because reinstatement of his original tax_liability would not work a disproportionate forfeiture upon him at trial petitioner admitted that the terms of the oic were explained to him by his tax advisers when he entered into the compromise petitioner also admitted that he realized a capital_gain of dollar_figure upon the sale of his home in date even after purchasing a new home and remodeling it petitioner admitted he had slightly over dollar_figure in cash with which to satisfy hi sec_2002 tax_liability under such circumstances petitioner’s late payment of hi sec_2002 taxes seems to be exactly the sort of evasion of the spirit of the bargain lack of diligence and slacking off and or willful rendering of imperfect performance that typifies a failure of good_faith performance and therefore indicates a material breach see restatement supra sec cmt d accordingly we need not decide herein whether we may consider evidence beyond the administrative record we conclude that respondent did not abuse his discretion in proceeding with collection of petitioner’s unpaid and taxes to reflect the foregoing decision will be entered for respondent
